IN THE SUPREME COURT OF THE STATE OF IDAHO

                                         Docket No. 48633

 STATE OF IDAHO,                                         )
                                                         )
      Plaintiff-Respondent,                              )      Boise, June 2022 Term
                                                         )
 v.                                                      )      Opinion filed: November 1, 2022
                                                         )
 CLARENCE EDWARD LANCASTER,                              )      Melanie Gagnepain, Clerk
                                                         )
      Defendant-Appellant.                               )

        Appeal from the District Court of the Fourth Judicial District of the State of Idaho,
        Ada County. Jason D. Scott, District Judge.

        The orders of the district court are affirmed.

        Eric Don Fredericksen, State Appellate Public Defender, Boise, for Appellant.
        Justin Curtis argued.

        Lawrence G. Wasden, Idaho Attorney General, Boise, for Respondent. Kenneth
        Jorgensen argued.
             _______________________________________________


MOELLER, Justice.
        Defendant Clarence Lancaster was apprehended by police for questioning concerning
several ATM thefts in Boise, Idaho. He was later charged and ultimately entered conditional guilty
pleas to two felonies: burglary and grand theft. This appeal arises from the denial of his motion to
suppress. Lancaster argues that his confession and other evidence should have been suppressed
because the arresting officers violated Idaho Code section 19-608 by failing to tell Lancaster the
basis of his arrest. He maintains that this statutory violation renders his arrest an unreasonable
seizure under Article 1, Section 17 of the Idaho Constitution. He also argues that the district judge
abused its discretion at sentencing by failing to strike an attachment to the Presentence
Investigation Report. For the following reasons, we affirm the district court.
                          I. FACTUAL AND PROCEDURAL BACKGROUND



                                                  1
       In the spring of 2019, three ATM machines were stolen from different locations around
Boise, Idaho. These crimes took place over the course of a month. Police officers investigating the
thefts suspected a single criminal—a serial ATM thief—to be the culprit. During the investigation
of the third ATM theft, police obtained security footage of the suspect’s vehicle: an Enterprise
rental car with a Utah license plate rented to Clarence Lancaster. Police also connected Lancaster’s
rental vehicle to a series of vending machine break-ins that occurred at multiple locations across
the Boise State University (“BSU”) campus around the same time.
       On May 26, 2019, investigating officers relayed descriptions of Lancaster and his rental
car to all patrol vehicles in the area. Later that same day, Officer Brek Orton saw a driver in a
vehicle matching the descriptions. While the vehicle had no visible license plates that Officer
Orton could see, matching Utah plates from the ATM thefts were later found partially obscured in
the vehicle’s back window. Officer Orton followed the vehicle to the parking lot of an Albertson’s
grocery store near BSU.
       As the driver exited the vehicle and began walking towards the store’s entrance, Officer
Orton called out Lancaster’s name (“Clarence, stop! You—Clarence!”). The man told Officer
Orton his name was “Wally Johnson” and asked why he was calling him “Clarence.” Officer Orton
replied, “Do you, do you want to play the nice guy or do you want to lie to me and get a, a criminal
charge?”
       When Officer Orton asked for identification, Lancaster began to lead him back to his
vehicle. Lancaster told Officer Orton he did not own the vehicle but was renting it from Enterprise.
At that point, Officer Orton instructed Lancaster to place his hands behind his back. While
handcuffing Lancaster, Officer Orton twice asked, “Why are you lying to me about who you are?”
Lancaster responded: “Now what are you looking for me for?” To answer, Officer Orton simply
told Lancaster, “I think you probably know.”
       On reaching the rental vehicle, Officer Orton began to search Lancaster’s pockets and
found a credit card bearing Lancaster’s name. Lancaster admitted that he gave the officer a false
name earlier and said, “If you’re looking for me, then that means I’m already in trouble.” Officer
Orton replied, “There’s a reason why I’m looking for you, and we’ll explain that all to you when
we get you up to the station.” About this time, Officer Lane, a K9 officer, and Sergeant Rogers
each arrived on the scene.


                                                 2
       Lancaster asked all the police officers questions to “figure out what [was] going on.” They
repeatedly told Lancaster he was going to the police station for questioning by detectives, but they
never specified why. While the officers retrieved Lancaster’s medications from his vehicle, Officer
Lane took Lancaster to a side area. Lancaster again said, “So what’s going on?” Officer Lane
answered, “Well, there’s going to be somebody who wants to come talk to you. Okay? Well, and
actually we’re probably going to go somewhere else to talk to this person.”
       While apart from Officer Lane and Lancaster, Sergeant Rogers asked Officer Orton about
the charges for Lancaster’s arrest. Officer Orton said, “That burg. Basically for burg.” “Anything
else?” asked Officer Rogers. “No,” said Officer Orton. “I mean he tried to ditch me but then he
lied to me, so I can . . . .” His answer trailed off on the body camera footage as Officer Rogers
radioed other police, but Officer Orton then returned to Officer Lane and Lancaster. Again,
Lancaster asked Officer Orton what was going on. Officer Orton’s response to Lancaster was:
“We’re going to take you up to our police station and there’s a detective who wants to speak with
you. Okay? He’ll be able to advise you on everything that’s going on.” A couple of minutes later,
while waiting under some shelter in the rain, Lancaster told Officer Lane, “So you can’t tell me
what’s going on?” Officer Lane responded, “I don’t know what’s going on . . . I just run a dog,
I’m a dog guy,” and repeated that a detective wanted to talk to Lancaster.
       Officer Wilson then arrived on the scene to escort Lancaster to the police station for
questioning. After putting Lancaster in the back of her police vehicle, Officer Wilson asked Officer
Orton and Officer Lane where she was supposed to take Lancaster and whether they had warrants
for his arrest. They both responded that Lancaster was “the ATM thief,” and told Officer Wilson
to take Lancaster to the station to meet with investigating detectives for questioning. Lancaster
was in the vehicle and not privy to the conversation. However, en route to the station, Lancaster
said to Officer Wilson, “You don’t know why I was stopped either.” Officer Wilson responded
that she “had an idea” but did not want “to talk out of turn” when it was not her case.
       When the interviewing detectives met with Lancaster at the police station, he claimed he
still did not know why he was being held. The two officers then read Lancaster his Miranda rights
and began to question him on both the Boise ATM thefts and the vending machine break-ins on
the BSU campus. While Lancaster initially denied knowledge of any crimes, he eventually
admitted to being the person depicted in the security camera footage and confessed to stealing the
three ATMs. Lancaster also told police where he hid the stolen machines in a field of tall grass.
                                                 3
Per Lancaster’s directions, police recovered all three broken ATMs in the field, along with
additional evidence hidden near some railroad tracks. However, Lancaster never confessed
responsibility for the BSU burglaries.
       Following Lancaster’s confessions, police transported him to the Ada County Jail on three
charges of burglary—one for each ATM theft. The State later added four more burglary charges
for the additional vending machine break-ins that had occurred on the BSU campus between May
22 and 25, 2019. Lancaster moved to suppress his confession and other evidence resulting from
his arrest, arguing police violated Idaho Code section 19-608 because he was never told the basis
of his arrest until after the confession occurred. The State argued that Lancaster was not arrested
“until after he had confessed at the police station, at which point he was told why he was being
arrested.” The district court disagreed. It determined that a de facto arrest occurred, at the very
latest, when Officer Wilson placed the handcuffed Lancaster in her police vehicle for involuntary
transportation to the police station. The district court likewise concluded that the officers violated
Idaho Code section 19-608 by failing to give any reason for the arrest over the several hours
between Officer Orton’s initial contact and the conclusion of detectives’ questioning at the police
station. However, the district court also determined that the violation of Idaho Code section 19-
608 did not rise to a constitutional level that would require suppression of the evidence. Therefore,
the district court denied Lancaster’s motion.
       Lancaster filed a motion for reconsideration, which the district court denied. Following that
decision, Lancaster entered a conditional plea agreement. He pleaded guilty to one count of
burglary and one count of grand theft, in exchange for binding concurrent sentences of ten years
determinate, with 1.5 years fixed, while preserving his right to appeal the denied suppression
motion. The court entered Lancaster’s guilty pleas at a hearing and subsequently ordered a
presentence investigation report (“PSI”).
       Following the PSI’s preparation and prior to his sentencing hearing, Lancaster filed a new
motion with the district court to correct various alleged errors in the prepared PSI. The PSI
included two prior PSIs as attachments: one prepared in connection with a 2009 Utah case and
another from a 2015 federal case. He claimed the Idaho PSI contained several prejudicial
statements and various inaccuracies regarding his criminal history. The district court reviewed
each of the alleged errors at the sentencing hearing, accepting some and rejecting others, while
also finding there were some discrepancies between the Utah and Federal PSIs in regards to
                                                  4
criminal history. The district court also determined that it would use the Federal PSI as the
authoritative source for Lancaster’s criminal history and not consider the inconsistencies in the
Utah PSI. Following the sentencing hearing, the Idaho Department of Correction issued a corrected
copy of Lancaster’s PSI pursuant to the district court’s orders.
       Pursuant to the sentencing hearing, on February 5, 2021, the district court entered
Lancaster’s judgment of conviction for felony burglary and felony grand theft, sentencing him to
concurrent unified sentences of 10 years, with the first 1.5 years fixed. The district court also
ordered Lancaster to pay $15,119.84 in restitution to the victims. Lancaster timely appealed to this
Court regarding both his denied motion to suppress and the district court’s determinations
regarding his PSI.
                                     II. STANDARD OF REVIEW
       Where this Court reviews a denial of a motion to suppress evidence, we apply a bifurcated
standard of review. State v. Clarke, 165 Idaho 393, 396, 446 P.3d 451, 454 (2019). This Court
“gives deference to the trial court’s findings of fact, which will be upheld so long as they are not
clearly erroneous.” State v. Bishop, 146 Idaho 804, 810, 203 P.3d 1203, 1209 (2009). “Findings of
fact are not clearly erroneous if they are supported by substantial and competent evidence.” Id.
Likewise, “[d]ecisions regarding the credibility of witnesses, weight to be given to conflicting
evidence, and factual inferences to be drawn are . . . within the discretion of the trial court.” Id.
Nevertheless, “this Court freely reviews the trial court’s application of constitutional principles in
light of the facts found.” Clarke, 165 Idaho at 396, 446 P.3d at 454. Additional standards of review
will be reviewed in turn.
                                           III. ANALYSIS
       The primary argument on appeal is whether a violation of Idaho Code section 19-608
constitutes an error of such constitutional dimension that it requires suppression of the evidence.
Lancaster contends that the failure to comply with the arrest requirements in section 19-608
renders his seizure unreasonable under the Idaho Constitution. In addition to this argument,
Lancaster argues in the alternative that the district court abused its discretion in admitting the Utah
PSI in his sentencing. We will address each issue in turn.
   A. The failure to comply with Idaho Code section 19-608’s notice requirements does not
      violate Article I, Section 17 of the Idaho Constitution.



                                                  5
       Lancaster relies on State v. Clarke, 165 Idaho 393, 446 P.3d 451 (2019), to argue that “the
Framers of the Idaho Constitution would have considered the failure to comply with the
requirements of I.C. § 19-608’s territorial counterpart to also be an unreasonable seizure under
Article I, Section 17 of the Idaho Constitution.” He notes that in Clarke, this Court examined the
Framers’ intent and contends that “the Framers would have been aware of what Idaho’s laws
required in that regard and crafted the new constitution based on such understandings.” In making
this argument, Lancaster also asks this Court to revisit State v. Sutterfield, 168 Idaho 558, 484 P.3d
839 (2021), where this Court addressed another constitutional question concerning a violation of
Idaho Code section 19-608. In response, the State contends that the Sutterfield Court already
determined there is no constitutional violation where arresting officers fail to observe the notice
requirements of section 19-608. We agree with the State that Sutterfield is determinative of the
issue presented on appeal.
       Article 1, Section 17 of the Idaho Constitution protects “[t]he right of the people to be
secure in their persons, houses, papers and effects against unreasonable searches and seizures.”
This constitutional guarantee includes protection against arrests that qualify as unreasonable
seizures. Clarke, 165 Idaho at 397–99, 446 P.3d at 455–57. Because evidence obtained in direct
violation of the Idaho Constitution may not be used as evidence against the victim of illegal
government action, such violations require the application of Idaho’s independent exclusionary
rule. State v. Koivu, 152 Idaho 511, 516, 518, 272 P.3d 483, 488, 490 (2012); Bishop, 146 Idaho
at 810–11, 203 P.3d at 1209–10; State v. Branigh, 155 Idaho 404, 412, 313 P.3d 732, 740 (Ct.
App. 2013). This Idaho rule has been in place for nearly a century as a remedy against unreasonable
searches and seizures. State v. Guzman, 122 Idaho 981, 991, 842 P.2d 660, 670 (1992) (citing
Mapp v. Ohio, 367 U.S. 643 (1961) and State v. Arregui, 44 Idaho 43, 254 P. 788 (1927)).
However, the “suppression of evidence is a court-created remedy to ensure compliance with
constitutional standards, and it is not appropriate to extend that remedy to violations that are merely
statutory.” State v. Green, 158 Idaho 884, 892, 354 P.3d 446, 454 (2015) (emphasis added),
abrogated on other grounds by Clarke, 165 Idaho 393, 446 P.3d 451.
       Under Idaho law, an arrest is defined as “taking a person into custody in a case and in the
manner authorized by law.” I.C. § 19-601. In most instances, the person making the arrest must
comply with certain statutory requirements. This includes the provisions of Idaho Code section
19-608, which provides that “[t]he person making the arrest must inform the person to be arrested
                                                  6
of the intention to arrest him, of the cause of the arrest, and the authority to make it, . . . .” The
statute only excuses these requirements “when the person to be arrested is actually engaged in the
commission of, or an attempt to commit, an offense, or is pursued immediately after its
commission, or after an escape.” Id. Idaho Courts have held that “the accused be advised of the
arrest, the reason for it, and the authority to make it” “at or near the time of an arrest.” State v.
Person, 140 Idaho 934, 940, 104 P.3d 976, 982 (Ct. App. 2004). Crucial to this case is the second
prong requiring arresting officers to inform the arrestee “of the cause of the arrest,” and whether
failure to comply with this requirement violates the Idaho Constitution. I.C. § 19-608 (emphasis
added).
          Typically, one of the best resources for interpreting the Idaho Constitution is the
compilation of the Proceedings and Debates of the Constitutional Convention of Idaho 1889 (I.W.
Hart ed., 1912). Clarke, 165 Idaho at 397, 446 P.3d at 455. Article 1, Section 17, however, was
adopted without debate. Id. Thus, “[i]n the absence of the words of the framers, rights guaranteed
by the state constitution are ‘examined in light of the practices at common law and the statutes of
Idaho when our constitution was adopted and approved by the citizens of Idaho.’ ” Id. (quoting
State v. Creech, 105 Idaho 362, 392, 670 P.2d 463, 493 (1983)). Yet, as we noted in State v. Clarke,
while “preexisting statutes and the common law may be used to help inform our interpretation of
the Idaho Constitution, . . . they are not the embodiment of, nor are they incorporated within, the
Constitution. To hold otherwise would elevate statutes and the common law that predate the
Constitution’s adoption to constitutional status.” Id. Therefore, “[w]hen construing the Idaho
Constitution, ‘the primary object is to determine the intent of the framers.’ ” Id. (citation omitted).
          Recently, this Court addressed whether the failure to satisfy a related notice requirement
in Idaho Code section 19-608 rose to the level of a constitutional violation. In State v. Sutterfield,
this Court determined that an officer’s failure to comply with a prong of section 19-608 did not
violate the defendant’s constitutional rights, and, consequently concluded that suppression of the
evidence was not the appropriate remedy. 168 Idaho at 566, 484 P.3d at 847. In that case, the
defendant, Sutterfield, stole a cell phone from a restaurant. Id. at 559–60, 484 P.3d at 840–41. A
restaurant employee and his co-worker then confronted Sutterfield, recovered the cell phone, and
contacted police. Id. at 560, 484 P.3d at 841. After the police arrived, the restaurant employee
signed an affidavit and citizen’s arrest form and the officer arrested Sutterfield for petit theft. Id.
at 559, 484 P.3d at 840. During a search incident to that arrest, the officer found a small baggy of
                                                  7
methamphetamine. Id. at 561, 484 P.3d at 842. On appeal, this Court determined that the restaurant
employee failed to “inform Sutterfield of his intention to arrest Sutterfield or the cause of the
arrest.” Id. at 564, 484 P.3d at 845. While the officer ultimately informed Sutterfield of his
intention to make the arrest and of the cause of the arrest, the officer did not inform Sutterfield “of
his authority to make the citizen’s arrest.” Id. at 564, 484 P.3d at 845. Thus, “the restaurant
employee and his agent, Officer Barghoorn, did not satisfy the third prong of Idaho Code section
19-608.” Id.
       This Court concluded that the resulting statutory violation did not rise to the level of an
unconstitutional action and, thus, did not warrant suppression as a remedy for the
methamphetamine found on Sutterfield. We explained:
       We are mindful that the statute in question here—Idaho Code section 19-608—was
       enacted prior to the adoption of the Idaho Constitution. See Revised Statutes of
       Idaho Territory, Title III, Chapter V, § 7545 (1887). As we recently clarified,
       however, “preexisting statutes and the common law may be used to help inform our
       interpretation of the Idaho Constitution, but they are not the embodiment of, nor
       are they incorporated within, the Constitution.” Clarke, 165 Idaho at 397, 446 P.3d
       at 455. Sutterfield has provided no argument or authority to support the proposition
       that a failure to satisfy the third prong of Idaho Code section 19-608 violates the
       provisions of Article I, Section 17 of the Idaho Constitution, and we decline to make
       such a ruling today. See Bach v. Bagley, 148 Idaho 784, 790, 229 P.3d 1146, 1152
       (2010) (stating that this Court will not consider an issue that is not supported by
       argument and authority). In fact, Sutterfield expressly concedes that a failure to
       comply with the notice requirements in Idaho Code section 19-608, without more,
       does not constitute grounds for the suppression of evidence.
       . . . Similar to the facts in Green, where the failure to fully comply with a statutory
       requirement did not rise to level of a constitutional violation, the failure to fully
       comply with the statutory notice requirements here does not rise to the level of a
       constitutional violation, either. To be clear, Officer Barghoorn was required to
       notify Sutterfield of his authority to make the citizen’s arrest under Idaho Code
       section 19-608. His failure to do so, however, does not constitute a constitutional
       violation. Consequently, the suppression of evidence is not the appropriate remedy
       for the reasons articulated by this Court in Green.
Id. at 566, 484 P.3d at 847.
       Applying Sutterfield to Lancaster’s arguments renders them unavailing. Although he
contends that a constitutional violation occurred, Sutterfield’s analysis suggests otherwise. While
we previously addressed section 19-608’s third prong—the requirement to notify an arrestee of the
authority to make an arrest—our analysis was still a general determination that any violations of
Idaho Code section 19-608 would not amount to constitutional violations. We collectively
                                                  8
summarized the three statutory prongs as “notice requirements” because arresting officers are
generally required to provide each of those pieces of information to the person being arrested. See
id. at 564, 484 P.3d at 845. Thus, the failure to notify an arrestee of the authority to make the arrest,
as the officer in Sutterfield failed to do, is equivalent to the failure to notify an arrestee of the cause
of his arrest, as Lancaster’s arresting officers failed to do. In Sutterfield, we considered the issue
in light of the statute’s longstanding history, traced back to territorial days, and still concluded that
the statutory violations, while transgressions of Idaho law, were not violations of constitutional
guarantees.
        In looking to Sutterfield and Idaho’s history, we cannot agree with Lancaster’s contention
that a violation of Idaho Code section 19-608 rises to a constitutional dimension that would warrant
suppression of the evidence. Sutterfield expressly stated that violations to Idaho Code section 19-
608 were “the failure to fully comply with a statutory requirement” and “did not rise to level of a
constitutional violation.” 168 Idaho at 566, 484 P.3d at 847. This Court explained that the officer
“was required to notify Sutterfield of his authority to make the citizen’s arrest under Idaho Code
section 19-608,” but his failure to do so did not make suppression of the evidence the appropriate
remedy. Id. Sutterfield’s determination corresponds with People v. Nash, where the Supreme Court
of the Territory of Idaho concluded: “[t]he statute requires that an officer should inform a party of
his office and his purpose when he is in the execution of process, but this becomes an idle formality
when the officer is known. . . . The law does not require a useless parade of official pedigree to a
party already knowing it.” 1 Idaho 206, 214 (1868).
        Lancaster is correct that Idaho law has consistently required a person making an arrest to
give certain notice to the arrestee. Cr. Prac. 1864, § 134; Revised Statutes of Idaho Territory, Title
III, Chapter V, § 7545 (1887); I.C. § 19-608. However, we were mindful of this history in our prior
decision. Sutterfield, 168 Idaho at 566, 484 P.3d at 847. The statute precedes the Idaho Constitution
and remained a statute following the Constitution’s ratification. Yet, the Framers never expressly
incorporated this language, or this requirement, into Article 1, section 17. Likewise, Idaho’s
territorial courts—and other common law jurisdictions—treated the notice requirements as
procedural formalities to ensure a more peaceful arrest. See, e.g., Nash, 1 Idaho at 207; Ker v. State
of Cal., 374 U.S. 23, 56 n.10 (1963) (Brennan, J., concurring); Klingler v. United States, 409 F.2d
299, 306 (8th Cir. 1969). Again, this reflects our recognition in Clarke that “preexisting statutes
and the common law may be used to help inform our interpretation of the Idaho Constitution, but
                                                    9
they are not the embodiment of, nor are they incorporated within, the Constitution.” 165 Idaho at
397, 446 P.3d at 455. In sum, taken altogether, nothing in Idaho case law or common law history
suggests the Framers’ intent to incorporate such notice requirements into Article 1, Section 17 of
the Idaho Constitution.
       Lancaster also urges this Court to reconsider Sutterfield in light of State v. Rauch, 99 Idaho
586, 593 (1978), which held that noncompliance with Idaho’s statutory knock-and-announce
requirements also violates the state constitution. In short, he contends that the common law history
of notice requirements is equivalent, or at least as necessary, to the constitutional protections in
knock-and-announce requirements under Idaho Code section 19-611. However, knock-and-
announce laws have deep roots in the common law and constitutional protections under the Fourth
Amendment, primarily related to protecting the sanctity of the home. Wilson v. Arkansas, 514 U.S.
927, 934 (1995) (“Given the longstanding common-law endorsement of the practice of
announcement, we have little doubt that the Framers of the Fourth Amendment thought that the
method of an officer’s entry into a dwelling was among the factors to be considered in assessing
the reasonableness of a search or seizure.”); State v. Rauch, 99 Idaho 586, 593, 586 P.2d 671, 678
(1978) (“The very sanctity of the home that underlies the passage of ‘knock and announce’ statutes,
Miller v. United States, supra, requires that we exclude evidence seized as a result of the violation
of those statutes.”). Thus, we distinguish the statutory arrest protocols from those provisions which
recognize the well-established constitutional protections afforded to those in their homes.
       In conclusion, we agree with the district court that the officers here failed to comply with
the notice requirements set forth under Idaho Code section 19-608. We also emphasize that such
requirements should be adhered to where circumstances permit, as they did here. These
requirements promote peaceful interaction with law enforcement. However, despite the strong
public policy considerations behind such provisions, courts have consistently held that suppression
is not an appropriate or required remedy for a statutory violation. Thus, the district court’s
analysis—which preceded our determination in Sutterfield—correctly concluded that although the
police officers failed to “inform the person to be arrested . . . of the cause of the arrest,” section
19-608 does not carry a constitutional dimension that warranted suppression of the evidence
against Lancaster. Therefore, we affirm the district court’s decision to deny the motion to suppress.
   B. The district court did not abuse its discretion in failing to strike an attachment
      to the PSI.

                                                 10
        Among the attachments to the PSI provided by the Idaho Department of Correction was a
2009 PSI from the State of Utah. The district court recognized that it contained conflicting and
incomplete information regarding Lancaster’s prior criminal record but refused to strike it. Instead,
the court opted to rely on the more recent criminal record provided in a PSI from a 2015 federal
case. Lancaster argues that the district court abused its discretion at sentencing by not striking the
Utah PSI. The State contends that there was no error because the district court did not find the
Utah PSI to be inaccurate or to contain unreliable information that should be stricken pursuant to
Idaho Criminal Rules. Rather, there was conflicting evidence of Lancaster’s criminal history, with
the court concluding the federal PSI more reliable than the Utah PSI. We agree with the State that
there was no abuse of discretion here.
        “The decision whether to strike information from a PSI is reviewed for an abuse of
discretion.” State v. Hanchey, 169 Idaho 635, 638, 500 P.3d 1159, 1162 (Ct. App. 2021). This
Court applies a four-part test when determining whether the lower court abused its discretion. State
v. Herrera, 164 Idaho 261, 270, 429 P.3d 149, 158 (2018). The Court reviews “whether the trial
court: (1) correctly perceived the issue as one of discretion; (2) acted within the outer boundaries
of its discretion; (3) acted consistently with the legal standards applicable to the specific choices
available to it; and (4) reached its decision by the exercise of reason.” Id. (quoting Lunneborg v.
My Fun Life, 163 Idaho 856, 863, 421 P.3d 187, 194 (2018)). On this issue, Lancaster argues that
the district court failed to apply the correct legal standards.
        “The rules of evidence do not apply to a PSI or in probation revocation proceedings.”
Hanchey, 169 Idaho at 639, 500 P.3d at 1163. Idaho Criminal Rule 32(e)(1) provides:
        The presentence report may include information of a hearsay nature where the
        presentence investigator believes that the information is reliable, and the court may
        consider that information. The judge may consider material contained in the
        presentence report that would have been inadmissible under the rules of evidence
        applicable at a trial. While not all information in a presentence report need be in the
        form of sworn testimony and be admissible in trial, conjecture and speculation
        should not be included in the presentence report.
Discretion lies with the trial courts “to consider information in a PSI believed to be reliable that
would otherwise be inadmissible at trial so long as the defendant receives an opportunity to present
favorable evidence and explain or rebut the adverse information.” Hanchey, 169 Idaho at 640, 500
P.3d at 1164. However, two obligations limit this discretion: first, a trial court must “reject
inaccurate, unfounded, or unreliable information contained in a PSI,” and redline such information

                                                  11
from the document. Id. Second, the trial court “must then forward a copy of the redlined PSI to the
Idaho Department of Correction.” Id. “This procedure ensures a clear record for review and
protects the defendant against future misuse of the unreliable information.” Id. “A court, however,
is not required to strike or disregard information in the PSI simply because the defendant disputes
the information.” State v. Golden, 167 Idaho 509, 511, 473 P.3d 377, 379 (Ct. App. 2020). Where
“disputed portions of the PSI are not facially unreliable, the defendant must supply a sufficient
basis for the trial court to make an independent determination on the reliability of the disputed
information.” Hanchey, 169 Idaho at 640, 500 P.3d at 1164.
       Idaho courts require “unreliable information” to be stricken from a PSI to prevent future
prejudice to defendants. State v. Molen, 148 Idaho 950, 961–62, 231 P.3d 1047, 1058–59 (Ct. App.
2010); State v. Rodriguez, 132 Idaho 261, 262 n.1, 971 P.2d 327, 328 n.1 (Ct. App. 1998). For
“[t]he use of a PSI does not end with the defendant’s sentencing”—it “follows a defendant
indefinitely, and information inappropriately included therein may prejudice the defendant even if
the initial sentencing court disregarded such information.” Rodriguez, 132 Idaho at 262 n.1, 971
P.2d at 328 n.1. However, just as no statute gives the courts authority to demand the return of a
PSI from Idaho’s Department of Correction, State v. Moore, 150 Idaho 17, 19–20, 244 P.3d 161,
163–64 (2010), there is no authority permitting Idaho courts to alter another jurisdiction’s PSI.
       Regarding the 2009 Utah PSI at issue, the sentencing transcript records the following
exchange between the district court and Lancaster’s counsel:
       MR. STEWART [Defense Counsel]: Our basis was primarily that the 2015 federal
       PSI should be relied upon and not the 2009 Utah PSI.
       THE COURT: Insofar as it addresses the defendant’s criminal history, or in some
       other way?
       MR. STEWART: I believe there were some other objections that were made by Mr.
       Lancaster in that 2009 Utah report. I tried to get more information as to that, for
       that. Mr. Lancaster has said that it went up on appeal, came back down to be
       corrected, but I could not find any of those records, but subsequent to that is the
       2015, and yes, I guess primarily it is the criminal history.
       THE COURT: Well, I’m going to deny the request to strike this particular
       paragraph from the pre-sentence report or the [2009] Utah pre-sentence report as
       the defendant requests in item 35. There may be discrepancies in the criminal
       history as recited there compared to the federal pre-sentence report. I’ll just indicate
       that I’m treating the federal pre-sentence report as authoritative when it comes to
       the defendant’s criminal history, and to the extent the Utah pre-sentence report


                                                 12
       conflicts with it, the discrepancies in the Utah report won’t be considered; in other
       words, the federal report is the one I’ll consider as authoritative.
Lancaster also specifically objected to the Utah PSI’s record of a 22-month sentence that had been
vacated by court order, and a paragraph describing an investigation against Lancaster for a series
of burglaries on the Utah State University campus.
       Upon reviewing Lancaster’s objections, the district court did not find the Utah PSI to be
inaccurate, unfounded, or unreliable. Rather, the court determined that in the face of conflicting
evidence of Lancaster’s criminal history, it would rely on the more recent federal PSI as the
authoritative source. The district court also carefully examined every error alleged by Lancaster.
It accepted several changes—redlining them for the Department of Correction—and rejected
others. Importantly, every amendment made to the PSI by the district court benefitted Lancaster.
The correct legal standards were followed precisely. While Lancaster had the opportunity to supply
a basis for the Utah PSI’s unreliability, the district court was within its discretion to conclude that
the more recent federal PSI would be the foundation for Lancaster’s criminal history. It determined
that the Utah PSI was reliable save for the conflicting information in the criminal history. The
district court made it clear that the conflicts presented by the older Utah PSI were not accepted.
       We conclude there was no abuse of discretion. The district court made a thorough
examination of any potential errors. It generated a highly detailed addendum to the PSI cataloging
all of the corrections and revisions, and went to great lengths in fulfilling its duty to correct
Lancaster’s PSI. In so doing, the district court provided “a clear record for review and protect[ed]
the defendant against future misuse of [any] unreliable information” in the PSI by the Idaho
Department of Correction as they consider his status in the future. Hanchey, 169 Idaho at 640, 500
P.3d at 1164. Therefore, we affirm the district court and deny Lancaster’s request to remand for a
new sentencing hearing.
                                          IV. CONCLUSION
       For the reasons set forth above, we affirm the orders of the district court.

       Chief Justice BEVAN, Justices BRODY and ZAHN CONCUR.

STEGNER, J., concurring in part and dissenting in part.

       I fully concur with the portion of the majority’s opinion finding that the district court was
within its discretion to allow a 2009 presentence investigation report (PSI) from the State of Utah
to remain as an attachment to the PSI provided by the Idaho Department of Correction. However,
                                               13
I respectfully dissent from the majority’s conclusion that a violation of Idaho Code section 19-608
does not warrant suppression following that violation of law. I would hold, as set forth in my
dissent in State v. Sutterfield, 168 Idaho 558, 567, 484 P.3d 839, 848 (2021) (Stegner, J.,
dissenting), that an admitted violation of an applicable statute rises to the level of a constitutional
violation and, as a result, warrants suppression of the evidence gained after the State’s admittedly
illegal action.
        Article I, section 17 of the Idaho constitution provides “[t]he right of the people to be secure
in their persons, houses, papers and effects against unreasonable searches and seizures shall not
be violated[.]” IDAHO CONST. art I, § 17 (italics added). While officers may search an individual
who has been lawfully arrested, a prerequisite to that search being reasonable—and therefore
constitutional—is that the arrest be undertaken lawfully. See State v. Lee, 162 Idaho 642, 649, 402
P.3d 1095, 1102 (2017) (“[L]aw enforcement officers may search an arrestee incident to a lawful
custodial arrest.”) (Italics added.) As I explained in Sutterfield, “[i]t should go without saying that
a search incident to lawful arrest . . . requires a lawful arrest.” 168 Idaho at 569, 484 P.3d at 850
(Stegner, J., dissenting) (italics in original). I would extend this reasoning to apply to unreasonable
seizures as well as searches: An unlawful arrest is per se an unreasonable seizure. Therefore, it is
unclear how an unlawful arrest comports with article I, section 17 of the Idaho constitution. Here,
it is undisputed that the officers who arrested Lancaster willfully failed to comply with Idaho Code
section 19-608 by refusing to inform him of the cause of his arrest. The officers’ violation of
section 19-608 rendered Lancaster’s arrest unlawful. No one disputes this fact. To me, the remedy
in such a situation is clear: “Absent a lawful arrest, the evidence obtained as a result of that
unlawful arrest should be suppressed.” Id. at 570, 484 P.3d at 851 (Stegner, J., dissenting).
        Suppressing the unlawfully obtained evidence in this case comports with the policy behind
the exclusionary rule. State v. Guzman, 122 Idaho 981, 994, 842 P.2d 660, 673 (1992) (explaining
that the exclusionary rule of article I, section 17 of the Idaho constitution “1) provide[s] an
effective remedy to persons who have been subjected to an unreasonable government search and/or
seizure; 2) deter[s] the police from acting unlawfully in obtaining evidence; 3) encourage[s]
thoroughness in the warrant issuing process; 4) avoid[s] having the judiciary commit an additional
constitutional violation by considering evidence which has been obtained through illegal means;
and 5) preserve[s] judicial integrity[]”). See also State v. Donato, 135 Idaho 469, 472, 20 P.3d 5,
8 (2001) (explaining Idaho’s longstanding history of broadly applying the exclusionary rule to
                                                  14
unreasonable searches and seizures including to deter illegal police conduct). Permitting officers
to act unlawfully with impunity voids this intent.
       Police deterrence is not the only purpose of Idaho’s exclusionary rule. See Lee, 162 Idaho
at 647 n.2, 402 P.3d at 1100 n.2 (internal citations omitted). The rule also provides a remedy to
those impacted by the illegal behavior. This Court has historically been expansive in its application
of the exclusionary rule to those who have been subjected to an unreasonable search or seizure.
See, e.g., Guzman, 122 Idaho at 993, 842 P.2d at 672 (“[W]e disagree with the basic premise of
the [good-faith exception to warrant requirement]—that the decision whether to apply the
exclusionary rule should be made by determining whether the goal of police deterrence would be
furthered in the case at bar—because it totally fails to take into account the other purposes of our
independent state exclusionary rule.”). See also State v. Rauch, 99 Idaho 586, 592–93, 586 P.2d
671, 677–78 (1978) (holding that, absent exigent circumstances, a violation of Idaho’s knock-and-
announce rule amounted to an unlawful search, prohibited by article I, section 17 of Idaho’s
constitution) (“Any other result would completely nullify the ‘knock and announce’ statutes[.]”).
       In Rauch, this Court emphasized:
       We are duly mindful of the reliance that society must place for achieving law and
       order upon the enforcing agencies of the criminal law. But insistence on observance
       by law officers of traditional fair procedural requirements is, from the long point of
       view, best calculated to contribute to that end. However much in a particular case
       insistence upon such rules may appear as a technicality that inures to the benefit of
       a guilty person, the history of the criminal law proves that tolerance of shortcut
       methods in law enforcement impairs its enduring effectiveness.

Id. at 593, 586 P.2d at 578 (quoting Miller v. United States, 357 U.S. 301, 313 (1958)). Therefore,
I would hold that a violation of section 19-608 amounts to an unreasonable seizure in violation of
the Idaho constitution.
       Our decision in Sprague also supports this conclusion. There, Sprague filed several claims
against the city and some of its police officers for what he argued, in relevant part, was the use of
an unreasonable amount of force in his arrest. Sprague v. City of Burley, 109 Idaho 656, 658, 71
P.2d 566, 568 (1985). After officers stopped Sprague for a suspected DUI, they effectuated an
arrest. Id. at 658–59, 71 P.2d at 568–69. Sprague argued that the arrest violated Idaho Code section
19-608. Id. at 667, 710 P.2d at 577. In analyzing the officers’ defense of “qualified or good faith
immunity” to Sprague’s section 1983 claim, this Court rejected the district’s court’s opinion that
“the officers did not need to inform Sprague of the fact of his arrest[,]” since he was “engaged in
                                               15
the commission of an offense.” Id. (internal quotation marks and citations omitted). According to
the district court, Sprague was engaged in the commission of an offense because he was behind
the wheel of the stopped car, and therefore “in the actual physical control of a motor vehicle” at
the time of the arrest. Id. In reversing the district court, this Court rejected this narrow reading
because Sprague was compliant and made no attempt to avoid or frustrate the objectives of the
officers. Id. “At that point, for all practical purposes, the officers, not Sprague, were in control of
Sprague’s vehicle.” Id. This Court elaborated,
        [t]he clear intent of the statute was to uphold an otherwise lawful arrest when, under
        the circumstances, it would not be practical for an officer to inform the arrestee of
        the facts of the arrest, the officer’s authority to make the arrest, and the cause for
        the arrest[.] . . . Simply stated, there was no reason for them not to advise him of
        the fact of his arrest[.]
Id. (Italics in original.)
        Though the Sprague decision was made in the context of a civil action, this Court was quite
clear in its interpretation of the same statute at issue today. The situation was such that the officers
easily could have complied with the requirement of the statute, but since they did not, they were
not entitled to rely on the statute’s exception. However, under today’s holding, police officers may
make an unlawful arrest without fear of either discipline or adverse consequences, and citizens
subject to that unlawful arrest lose the protections they rightfully expected under the statute and
constitution. Creating a distinction between an admitted violation of law and a conclusion that the
law may be flouted without violating the constitution is a distinction I do not understand. In order
to arrive at this result, this Court must conclude that it is reasonable under the circumstances for
the police to act illegally. Otherwise, our constitution would prevent such a conclusion.
Suppression is the only recourse available to Lancaster and others similarly situated. See State v.
Green, 158 Idaho 884, 892–94, 354 P.3d 446, 454–56 (2015) (W. Jones, J., specially concurring),
abrogated on other grounds by State v. Clarke, 165 Idaho 393, 446 P.3d 451 (2018). Today’s
holding leaves Lancaster without the remedy afforded by our constitution and without any other
ability to vindicate his rights. State v. Arregui, 44 Idaho 43, 254 P. 788 (1927) (“[W]here else and
by what procedure, other than in the immediate case being prosecuted, can the objection of a
defendant be heard, or where can he apply for its suppression, or avail himself of his constitutional
rights, or assert their violation?”).



                                                  16
       The majority specifically notes that the circumstances surrounding Lancaster’s arrest were
such that the officers could have followed section 19-608, yet they did not. This is not a case in
which safety concerns required officers to act quickly to control a dangerous situation. Nor is this
a case in which officers mistakenly thought Lancaster already knew the reason for his arrest:
Lancaster asked, again and again, why he was being arrested and the officers refused to tell him.
In doing so, they consciously disregarded existing Idaho law. The majority “emphasize[s] that
[section 19-608] should be adhered to where circumstances permit.” However, today’s decision
relieves police officers of any incentive to do so.
       In sum, if an arrest “does not strictly comport with Idaho law, it is not a lawful arrest.”
Sutterfield, 168 Idaho at 570, 484 P.3d at 851 (Stegner, J., dissenting). I would hold that an
unlawful seizure violates article I, section 17 of the Idaho constitution and therefore warrants
suppression of evidence obtained pursuant to that seizure. Accordingly, I respectfully dissent.




                                                 17